Citation Nr: 1220745	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-16 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction secondary to orchialgia, left testicle.

5.  Entitlement to an increased rating for left testicular orchialgia, rated noncompensable from November 16, 1983 to February 6, 2003; and 10 percent disabling since February 7, 2003.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veteran's Law Judge at a March 2012 hearing.

The issues of entitlement to service connection for tinnitus, hearing loss, and erectile dysfunction, and for a higher rating for left testicular orchialgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issue of entitlement to service connection for diabetes mellitus type II is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for diabetes mellitus type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal with respect to the issue of entitlement to service connection for diabetes mellitus type II.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for diabetes mellitus type II and it is dismissed.


ORDER

The appeal of the denial of service connection for diabetes mellitus type II is dismissed. 


REMAND

The Veteran contends that he has hearing loss and tinnitus which were caused by his service in the Army.  The Veteran served as a light weapons infantryman, and has testified that he served in an artillery unit.  He contends that he was exposed to loud noises while performing his military duties and that this led to his current hearing loss and tinnitus.  The Veteran also contends that the symptoms of his service connected orchialgia, left testicle, are more severe than is contemplated by the currently assigned 10 percent evaluation and that he developed erectile dysfunction as a result of this disability.  The Veteran was scheduled for VA examinations in connection with his claims.  However, he did not attend the examinations.  

At the March 2012 hearing the Veteran contended that he did not receive notice of the examinations because the letters scheduling the examinations were sent to the wrong address.  The appellant indicated that he would be willing to appear for examinations if they were rescheduled.   A review of the claims file reveals that the notification letters which were sent to the Veteran did indicate the wrong city.  Therefore, it seems likely that the Veteran may not have received his exam notifications.  For this reason, he should be afforded new VA examinations.  The Veteran is hereby notified that if he fails to appear for the examinations without good cause, his claim will be decided without the evidence which would have been generated by the examinations which could result in the denial of his claims.

Given the other needed development herein, more recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his hearing loss, tinnitus, erectile dysfunction, and orchialgia since June 2011.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA audiological evaluation in order to determine whether he currently has hearing loss for VA rating purposes and/or tinnitus.  The examiner must review the claims file, a copy of this remand, and all pertinent records in Virtual VA.  The examiner must identify the date range which covers the records reviewed in Virtual VA.  If hearing loss or tinnitus is diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability that hearing loss and/or tinnitus was/were caused by a disease or injury in service, including exposure to loud noise.  A complete rationale for the examiner's conclusions should be set forth.  If the examiner is unable to provide the requested opinions without resort to undue speculation, then he or she should explain why this is the case. 

3.  The Veteran should be afforded a VA genitourinary examination to determine the current severity of his left testicular orchialgia.  The examiner must review the claims file, a copy of this remand, and all pertinent records in Virtual VA.  The examiner must identify the date range which covers the records reviewed in Virtual VA.  All symptoms and functional effects of this disability should be documented in the report of examination.  The examiner must opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability that any current erectile dysfunction is caused or permanently aggravated by left testicular orchialgia.  A complete rationale for the examiner's conclusions must be set forth in his or her report.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case. 

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  The RO must ensure that the examiners have documented their consideration of records contained in Virtual VA.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


